August 1, 2012 Ms. Tia L. Jenkins United States Securities and Exchange Commission Washington, DC 20549 Dear Ms. Jenkins: We are writing in connection to your comment letter dated July 31, 2012, related to our Form 40-F for the year ended December 31, 2011, which was filed with the Commission on March 30, 2012. We are requesting an extension of the response letter from August 14, 2012 to August 17, 2012, to allow further preparation time since at present various members of our finance team are on summer holidays. If you have any questions or concerns in regard to this request for extension, please do not hesitate to contact the undersigned at (604) 601-6654 or at fabianac@eldoradogold.com. Sincerely, ELDORADO GOLD CORPORATION /s/ Fabiana Chubbs Fabiana Chubbs Chief Financial Officer
